OVERTON, Justice.
The State of Florida petitions this Court to review Barnhart v. State, 578 So.2d 507 (Fla. 1st DCA 1991), in which the First District Court of Appeal reversed Barn-hart’s sentencing as a habitual offender. The district court certified the following question as being of great public importance:
WHETHER SECTION 775.084(l)(a)(l), FLORIDA STATUTES (SUPP.1988), WHICH DEFINES HABITUAL FELONY OFFENDERS AS THOSE WHO HAVE “PREVIOUSLY BEEN CONVICTED OF TWO OR MORE FELONIES,” REQUIRES THAT EACH OF THE FELONIES BE COMMITTED AFTER CONVICTION FOR THE IMMEDIATELY PREVIOUS OFFENSE.
Id. at 507.1
We answered this same question in the negative in our decision in State v. Barnes, 595 So.2d 22 (Fla.1992). Accordingly, we quash the decision reversing Barnhart’s sentencing as a habitual offender and re1 mand this case for further proceedings consistent with our opinion in Barnes.
It is so ordered.
SHAW, C.J., and McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.
On remand, 597 So.2d 977.

. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.